SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2012 Commission file number 0-7818 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2032782 State or jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 230 West Main Street, P.O. Box 491, Ionia, Michigan48846 (Address of principal executive offices) (616) 527-5820 (Registrant's telephone number, including area code) NONE Former name, address and fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, no par value Class Outstanding at November 9, 2012 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES INDEX Number(s) PART I Financial Information Item 1. Condensed Consolidated Statements of Financial Condition September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations Three- and Nine-month periods ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Income (Loss)Three- and Nine-month periods ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows Nine-month periods ended September 30, 2012 and 2011 6 Condensed Consolidated Statements of Shareholders' Equity Nine-month periods ended September 30, 2012 and 2011 7 Notes to Interim Condensed Consolidated Financial Statements 8-64 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 65-97 Item 3. Quantitative and Qualitative Disclosures about Market Risk 98 Item 4. Controls and Procedures 98 PART II - Other Information Item 1A Risk Factors 99 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 99-100 Item 3b. Defaults Upon Senior Securities Item 6. Exhibits Discussions and statements in this report that are not statements of historical fact, including, without limitation, statements that include terms such as “will,” “may,” “should,” “believe,” “expect,” “forecast,” “anticipate,” “estimate,” “project,” “intend,” “likely,” “optimistic” and “plan,” and statements about future or projected financial and operating results, plans, projections, objectives, expectations, and intentions and other statements that are not historical facts, are forward-looking statements. Forward-looking statements include, but are not limited to, descriptions of plans and objectives for future operations, products or services; projections of our future revenue, earnings or other measures of economic performance; forecasts of credit losses and other asset quality trends; predictions as to our Bank’s ability to maintain certain regulatory capital standards; our expectation that we will have sufficient cash on hand to meet expected obligations during 2012; and descriptions of steps we may take to improve our capital position. These forward-looking statements express our current expectations, forecasts of future events, or long-term goals and, by their nature, are subject to assumptions, risks, and uncertainties.Although we believe that the expectations, forecasts, and goals reflected in these forward-looking statements are reasonable, actual results could differ materially for a variety of reasons, including, among others: · our ability to successfully raise new equity capital, effect a conversion of our outstanding convertible preferred stock held by the U.S. Treasury into our common stock, and otherwise implement our capital restoration plan; · the failure of assumptions underlying the establishment of and provisions made to our allowance for loan losses; · the timing and pace of an economic recovery in Michigan and the United States in general, including regional and local real estate markets; · the ability of our Bank to remain well-capitalized; · the failure of assumptions underlying our estimate of probable incurred losses from vehicle service contract payment plan counterparty contingencies, including our assumptions regarding future cancellations of vehicle service contracts, the value to us of collateral that may be available to recover funds due from our counterparties, and our ability to enforce the contractual obligations of our counterparties to pay amounts owing to us; 1 Index · further adverse developments in the vehicle service contract industry; · potential limitations on our ability to access and rely on wholesale funding sources; · the risk that sales of our common stock could trigger a reduction in the amount of net operating loss carryforwards that we may be able to utilize for income tax purposes; · the continued services of our management team, particularly as we work through our asset quality issues and the implementation of our capital restoration plan; · implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act or other new legislation, which may have significant effects on us and the financial services industry, the exact nature and extent of which cannot be determined at this time; and · the risk that our common stock may be delisted from the Nasdaq Global Select Market. This list provides examples of factors that could affect the results described by forward-looking statements contained in this report, but the list is not intended to be all inclusive.The risk factors disclosed in Part I – Item A of our Annual Report on Form 10-K for the year ended December 31, 2011, as updated by any new or modified risk factors disclosed in Part II – Item 1A of any subsequently filed Quarterly Report on Form 10-Q, include all known risks that our management believes could materially affect the results described by forward-looking statements in this report.However, those risks may not be the only risks we face.Our results of operations, cash flows, financial position, and prospects could also be materially and adversely affected by additional factors that are not presently known to us, that we currently consider to be immaterial, or that develop after the date of this report.We cannot assure you that our future results will meet expectations. While we believe the forward-looking statements in this report are reasonable, you should not place undue reliance on any forward-looking statement. In addition, these statements speak only as of the date made. We do not undertake, and expressly disclaim, any obligation to update or alter any statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. 2 Index Part I - Item 1. INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition September 30, December 31, (unaudited) Assets (In thousands, except share amounts) Cash and due from banks $ $ Interest bearing deposits Cash and Cash Equivalents Trading securities 38 77 Securities available for sale Federal Home Loan Bank and Federal Reserve Bank stock, at cost Loans held for sale, carried at fair value Loans held for sale, carried at lower of cost or fair value - Loans Commercial Mortgage Installment Payment plan receivables Total Loans Allowance for loan losses ) Net Loans Other real estate and repossessed assets Property and equipment, net Bank-owned life insurance Other intangibles Capitalized mortgage loan servicing rights Prepaid FDIC deposit insurance assessment Vehicle service contract counterparty receivables, net Property and equipment held for sale - Accrued income and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-interest bearing $ $ Savings and interest-bearing checking Retail time Brokered time Total Deposits Deposits held for sale relating to branch sale - Other borrowings Subordinated debentures Vehicle service contract counterparty payables Accrued expenses and other liabilities Total Liabilities Shareholders' Equity Convertible preferred stock, no par value, 200,000 shares authorized; 74,426 shares issued and outstanding at September 30, 2012 and December 31, 2011; liquidation preference: $84,099 atSeptember 30,2012 and $81,023 at December 31, 2011 Common stock, no par value, 500,000,000 shares authorized; issued and outstanding:8,804,415 shares at September 30, 2012 and 8,491,526 shares at December 31, 2011 Accumulated deficit ) Accumulated other comprehensive loss ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to interim condensed consolidated financial statements (unaudited) 3 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, (unaudited) Interest Income (In thousands, except per share amounts) Interest and fees on loans $ Interest on securities Taxable Tax-exempt Other investments Total Interest Income Interest Expense Deposits Other borrowings Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges on deposit accounts Interchange income Net gains (losses) on assets Mortgage loans Securities ) Other than temporary impairment loss on securities Total impairment loss ) (4 ) ) ) Loss recognized in other comprehensive loss - Net impairment loss recognized in earnings ) (4 ) ) ) Mortgage loan servicing ) Title insurance fees (Increase) decrease in fair value of U.S. Treasury warrant ) 29 ) Other Total Non-interest Income Non-interest Expense Compensation and employee benefits Loan and collection Occupancy, net Data processing Furniture, fixtures and equipment Legal and professional FDIC deposit insurance Communications Net losses on other real estate and repossessed assets Advertising Credit card and bank service fees Vehicle service contract counterparty contingencies Write-down of property and equipment held for sale - - Provision for loss reimbursement on sold loans Costs (recoveries) related to unfunded lending commitments ) ) ) 12 Other Total Non-interest Expense Income (Loss) Before Income Tax ) ) Income tax benefit - ) - ) Net Income (Loss) $ $ ) $ $ ) Preferred stock dividends and discount accretion Net Income (Loss) Applicable to Common Stock $ $ ) $ $ ) Net Income (Loss) Per Common Share Basic $ $ ) $ $ ) Diluted ) ) Dividends Per Common Share Declared $ Paid See notes to interim condensed consolidated financial statements (unaudited) 4 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) (In thousands) (In thousands) Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss), before tax Available for sale securities Unrealized gain arising during period Change in unrealized losses for which a portion of other than temporary impairment has been recognized in earnings ) Reclassification adjustment for other than temporary impairment included in earnings 70 4 Reclassification adjustments for (gains) included in earnings ) - ) ) Unrealized gains recognized in other comprehensive income on available for sale securities Derivative instruments Unrealized loss arising during period ) Reclassification adjustment for expense recognized in earnings 92 Reclassification adjustment for accretion on settled derivatives Unrealized gains recognized in other comprehensive income on derivative instruments Other comprehensive income, before tax Income tax expense related to components of other comprehensive income (loss) - 95 - Other comprehensive income Comprehensive income (loss) $ $ ) $ $ ) See notes to interim condensed consolidated financial statements (unaudited) 5 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Nine months ended September 30, (unaudited - In thousands) Net Income (Loss) $ $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash from Operating Activities Proceeds from sales of loans held for sale Disbursements for loans held for sale ) Net decrease in loans held for sale relating to branch sale - Net decrease in deposits held for sale relating to branch sale - Provision for loan losses Deferred loan fees ) Depreciation, amortization of intangible assets and premiums and accretion of discounts on securities and loans ) Write-down of property and equipment held for sale - Net gains on mortgage loans ) Net gains on securities ) Securities impairment recognized in earnings Net losses on other real estate and repossessed assets Vehicle service contract counterparty contingencies Share based compensation Increase (decrease) in accrued income and other assets Increase in accrued expenses and other liabilities Total Adjustments Net Cash from Operating Activities Cash Flow from Investing Activities Proceeds from the sale of securities available for sale Proceeds from the maturity of securities available for sale Principal payments received on securities available for sale Purchases of securities available for sale ) Redemption of Federal Home Loan Bank stock - Redemption of Federal Reserve Bank stock Net decrease in portfolio loans (loans originated, net of principal payments) Proceeds from the collection of vehicle service contract counterparty receivables Proceeds from the sale of other real estate and repossessed assets Capital expenditures ) Net Cash from Investing Activities Cash Flow from (used in) Financing Activities Net increase (decrease) in total deposits ) Net increase (decrease) in other borrowings 3 (3 ) Proceeds from Federal Home Loan Bank advances Payments of Federal Home Loan Bank advances ) Net increase (decrease) in vehicle service contract counterparty payables ) Proceeds from issuance of common stock Net Cash from (used in) Financing Activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid during the period for Interest $ $ Income taxes 26 Transfers to other real estate and repossessed assets Transfer of payment plan receivables to vehicle service contract counterparty receivables Transfers to loans held for sale - Transfers to deposits held for sale - Transfers to fixed assets held for sale - See notes to interim condensed consolidated financial statements (unaudited) 6 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Shareholders' Equity Nine months ended September 30, (unaudited) (In thousands) Balance at beginning of period $ $ Net income (loss) ) Issuance of common stock Share based compensation Net change in accumulated other comprehensive loss, net of related tax effect Balance at end of period $ $ See notes to interim condensed consolidated financial statements (unaudited) 7 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.Preparation of Financial Statements The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures made are adequate to make the information not misleading.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2011 included in our Annual Report on Form 10-K. In our opinion, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary to present fairly our consolidated financial condition as of September 30, 2012 and December 31, 2011, and the results of operations for the three and nine-month periods ended September 30, 2012 and 2011.The results of operations for the three and nine-month periods ended September 30, 2012, are not necessarily indicative of the results to be expected for the full year.Certain reclassifications have been made in the prior period financial statements to conform to the current period presentation.Our critical accounting policies include the assessment for other than temporary impairment (“OTTI”) on investment securities,the determination of the allowance for loan losses, the determination of vehicle service contract counterparty contingencies, the valuation of originated mortgage loan servicing rights and the valuation of deferred tax assets.Refer to our 2011 Annual Report on Form 10-K for a disclosure of our accounting policies. 2.New Accounting Standards In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-04, “Fair Value Measurement (Topic 820), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”. This ASU amended guidance that will result in common fair value measurement and disclosure requirements between U.S. GAAP and International Financial Reporting Standards (“IFRS”). Under the amended guidance, entities are required to expand disclosure for fair value instruments categorized within Level 3 of the fair value hierarchy to include (1) the valuation processes used; and (2) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs for recurring fair value measurements and the interrelationships between those unobservable inputs, if any. They are also required to disclose the categorization by level of the fair value hierarchy for items that are not measured at fair value in the Consolidated Statement of Financial Condition but for which the fair value is required to be disclosed (e.g. portfolio loans). This amended guidance became effective for us at January 1, 2012.The effect of adopting this standard did not have a material impact on our consolidated operating results or financial condition, but the additional disclosures are included in Notes #12 and #13. 8 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220)”. This ASU amended guidance on the presentation requirements for comprehensive income. The amended guidance requires an entity to present total comprehensive income, the components of net income and the components of other comprehensive income on the face of the financial statements, either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amended guidance did not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. This amended guidance became effective for us at January 1, 2012 and was applied retrospectively.The effect of adopting this standard did not have a material impact on our consolidated operating results or financial condition, but we have included separate Condensed Consolidated Statements of Comprehensive Income (Loss) immediately following our Condensed Consolidated Statements of Operations in our Condensed Consolidated Financial Statements. 3.Securities Securities available for sale consist of the following: Amortized Unrealized Cost Gains Losses Fair Value (In thousands) September 30, 2012 U.S. agency $ $
